January 29, 2013 Securities and Exchange Commission Office of Filings and Information Services Judiciary Plaza treet, N.E. Washington, D.C. 20549 Re: Dreyfus New York AMT-Free Municipal Bond Fund File No. 811-4765 Dear Sir or Madam: Transmitted for filing is Form N-CSR for the above-referenced Registrant for the annual period ended November 30, 2012. Please direct any questions or comments to the attention of the undersigned at (212) 922-6903. Very truly yours, / s/ Benedetto E. Frosina Benedetto E. Frosina Paralegal DLN\ Enclosures
